UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 98-536



In Re:    CARLOS TAYLOR,

                                                        Petitioner.



         On Petition for Writ of Mandamus. (CA-97-1577-21BD)


Submitted:    April 16, 1998                 Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Carlos Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Taylor petitions the court for a writ of mandamus seek-

ing to compel the district court to enter default judgment in his

favor in his suit against the South Carolina Department of Correc-

tions. The grant of a writ is a drastic remedy to be exercised only

in extraordinary situations. See Kerr v. United States Dist. Court,
426 U.S. 394, 402 (1976). Taylor’s case does not present such a

situation.

     Court are extremely reluctant to grant a writ of mandamus. See

In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir. 1984). The party

seeking such relief carries the heavy burden of showing he has no

other adequate means to attain the relief he desires and that his

right to such relief is clear and indisputable. Allied Chem. Corp.
v. Diaflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted).

Taylor has not made such a showing.

     Accordingly, although we grant Taylor leave to proceed in
forma pauperis, we deny his petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2